Mr. Justice F. A. Smith delivered the opinion of the court. An attachment suit was brought by defendant in error, Hollingshead & Blei Company, against plaintiffs in error, a copartnership under the name of Hiram Blow & Company, to recover the value of 8,905 staves which plaintiffs in error admitted they received, but which they claim were sold to them by H. W. Lowder, and that they did not belong to defendant in error. Plaintiffs in error gave a forthcoming bond in the action and the attachment issue was admitted. There is no contention in the record that the plaintiffs in error did not receive the staves or that they paid for them to defendant in error. The case was tried by the court without a jury, and the issue of fact submitted to the court was whether the staves in question were the property of defendant in error. The evidence without contradiction was that the Greenup Cooperage Company bought from H. W. Lowder, the same man who shipped the staves involved in this suit to plaintiffs in error, about 35,000 staves located on the lands of Allen Stegel in Elliott County, Kentucky, and that the title to the same passed to the Greenup Cooperage Company. It also appears that prior to the date of the bankruptcy of the Greenup Cooperage Company, and prior to the alleged sale by H. W. Lowder of the staves in question to plaintiffs in error, one Wilbur Chaffen, in the employ of the Greenup Cooperage Company, went to the lands of Allen Stegel where the 35,000 staves belonging to the Greenup Cooperage Company were located. Chaffen counted the staves in question. H. W. Lowder was present and pointed out the staves, and said to Chaffen that he had sold all the staves on the lands of Stegel to the Greenup Cooperage Company. It further appears that 8,905 of the staves that were counted out from those upon the lands in question by Chaffen and Lowder were taken to Jacob Switch for the Greenup Cooperage Company, and that these were the staves that were subsequently sold by the trustee of the Greenup Cooperage Company to defendant in error. The evidence shows where these staves were located and that they were the same staves that Chaff en had hauled to Jacob Switch for the Cooperage Company. The evidence further shows that the trustee in bankruptcy of the Cooperage Company sold the staves and that Chaffen bought them at the trustee’s sale for defendant in error, and that the witness Stegel took possession of the staves at Jacob Switch for defendant in error. The evidence also shows that after the sale in question and after Stegel had taken possession for the defendant in error, the staves were loaded at the order of Lowder and shipped and billed to plaintiffs in error. In our opinion, the clear preponderance of the evidence in the record is in favor of the defendant in error, and that the title to the staves in question was in defendant in error at the time the staves were wrongfully taken possession of by Lowder and shipped to plaintiffs in error. We think that plaintiffs in error had notice of the title of defendant in error when they purchased the property of Lowder. This is shown among other things by the fact that V. J. Blow, one of the plaintiffs in error and the senior member of the firm, signed the bond of the defendant in error to the trustee in bankruptcy securing to the trustee the purchase money of the staves sold by him. This bond was executed at the time of the sale and at the time that the defendant in error took possession of the staves in question. In our opinion, based upon a study of the evidence, the title of defendant in error to the staves is clearly shown, and that the plaintiffs in error were informed of that title before they purchased the staves of Lowder, and were, therefore, not innocent purchasers for value. In our opinion the court did not err in admitting the bond signed by defendant in error and Mr. Blow of the firm of the plaintiffs in error given to the trustee in bankruptcy at the sale to secure payment for the staves. We think justice has been done in the case by the finding and judgment of the trial court. The judgment is affirmed. Affirmed.